        Case 1:19-cv-00708-DAD-EPG Document 45 Filed 04/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10
                                                            Case No. 19-CV-00708 DAD-EPG
11 PROJECT SENTINEL,

12                             Plaintiff,                   ORDER WAIVING INFORMAL
                                                            DISCOVERY DISPUTE
13                v.                                        REQUIREMENTS AS TO PLAINTIFF,
                                                            GRANTING PLAINTIFF PERMISSION
14 MEYER KOMAR; JEANETTE KOMAR;                             TO FILE MOTION TO COMPEL AND
   and SARAH KOMAR,                                         TO SEEK SANCTIONS, AND
15                                                          EXTENDED CERTAIN DISCOVERY
                  Defendants.                               DEADLINES
16

17

18

19           On April 29, 2020, at 10:00 a.m., the Court held a telephonic mid-discovery status
                                                                                   1
20 conference. Liza Cristol-Deman appeared telephonically for Plaintiff. Defendants failed to appear,

21 despite being provided with notice of the hearing and the information needed to participate in the

22 hearing telephonically (ECF Nos. 40, 42). The failure of Defendants to appear is yet another

23 instance of an ongoing refusal by Defendants to participate in this litigation.

24

25
         1
26        Plaintiff has filed returns of service for all three Defendants named in this action—Meyer Komar, Jeanette Komar,
     and Sarah Komar—stating that all three Defendants were served on June 24, 2019. (ECF Nos. 4, 5, 6.) Only Defendant
27   Meyer Komar has, to date, filed an answer to the Complaint (ECF No. 8) and, until recently, was the only defendant to
     appear in the case. However, Defendant Jeanette Komar has now appeared in the case by filing two letters with the
28   Court. (ECF Nos. 39, 41.) Defendant Sarah Komar has not yet made a filing or otherwise appeared in the case.



                                                                -1-
        Case 1:19-cv-00708-DAD-EPG Document 45 Filed 04/29/20 Page 2 of 2


 1               As discussed during the mid-discovery conference, the Court waives the informal discovery

 2 dispute process as to Plaintiff and grants Plaintiff permission to file a motion to compel discovery

 3 and to seek sanctions for discovery violations.2

 4               As requested by Plaintiff, the Scheduling Conference Order (ECF No. 24) is modified as

 5 follows:

 6                                              Previous deadline                        New deadline
 7        Nonexpert discovery cutoff            June 12, 2020                            August 1, 2020
          Expert disclosure deadline            May 1, 2020                              May 8, 2020
 8
          Rebuttal expert disclosure            June 1, 2020                             June 8, 2020
 9

10 All other deadlines, dates, terms, and conditions in the Scheduling Conference Order (ECF No. 24)

11 remain in full force and effect.

12 IT IS SO ORDERED.

13
     Dated:         April 29, 2020                                         /s/
14                                                                 UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27
          2
              Plaintiff may also wish to pursue other sanctions, including seeking default judgment against Defendants, which
28 do not require the Court’s permission to file.


                                                                   -2-
